Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed 03/09/2021 are acceptable.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/19/2022 has been entered.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, in an apparatus for making elastic laminates, the prior art does not teach or make obvious the concept of wherein the bonding surfaces of the first plurality of bonding elements are arranged to apply a first plurality of ultrasonic bonds to a substrate advancing between the anvil and the ultrasonic horn at a first bond density; and wherein the bonding surfaces of the second plurality of bonding elements are 
Regarding claim 9, in an apparatus for making elastic laminates, the prior art does not teach or make obvious the concept of a first plurality bonding elements arranged to define a first pattern, the first pattern extending circumferentially around the axis of rotation, each of the first plurality of bonding elements extending radially outward from the outer circumferential surface and comprising a bonding surface, and a second plurality bonding elements arranged to define a second pattern, the second pattern extending circumferentially around the axis of rotation and angularly displaced from the first pattern, each of the second plurality of bonding elements extending radially outward from the outer circumferential surface and comprising a bonding surface in the manner claimed by the applicant.
Regarding claim 13, in an apparatus for making elastic laminates, the prior art does not teach or make obvious the concept of wherein the bonding surfaces of the first plurality of bonding elements are arranged to apply a first plurality of ultrasonic bonds to a substrate advancing between the anvil and the ultrasonic horn at a first bond density; and wherein the bonding surfaces of the second plurality of bonding elements are arranged to apply a second plurality of ultrasonic bonds to the substrate advancing between the anvil and the ultrasonic horn at a second bond density, wherein the first .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D SELLS whose telephone number is (571)272-1237. The examiner can normally be reached M-Th 8:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 

JAMES D. SELLS
Primary Examiner
Art Unit 1745



/JAMES D SELLS/Primary Examiner, Art Unit 1745